Title: From George Washington to James Warren, 2 November 1775
From: Washington, George
To: Warren, James

 

Sir
Cambridge Novr 2d 1775

I promised the Gentlemen who did me the honor to Call upon me yesterday by order of your house, that I woud inquire of the Quartr Mr General, & Let them Know to day what quantity of wood & Hay woud be necessary to suply this Army threw the winter. I accordingly did so & desired Genl Gates this morning to inform you, that it was his (the Qr Masters) oppinion it woud require ten thousand Cord of the first & two Hundred tons of the Latter to answer our demands but the hurry in which we have been all day engaged, Caused him to forget it, till a fresh Complaint brought it again to remembrance. When the Comittee were here yesterday I told them that I did not believe that we had then More than four days Stock of wood before hand, I Little thought that we had scarce four hours, & that different Regiments were upon the point of Cutting each others throats for a few Standing Locusts near their incampments to dress their victuals with.
this however is the fact, & unless Some expedient is adopted by your honorable Body to draw more teams into the service or the Qr Mr Genl impowerd to impress them, this Army (if their Comes a Spell of Rainy or Cold weather) must inevitably disperse, the Consequence of which need no animadversion of Mine.
it has been matter of great grief to me to see So many valuable plantations of Trees destroyed—I endeavord (whilest there appeard a possibility of restraining it) to prevent the practice but it is out of my power to do it, from Fences to Forrest Trees, & from Forrest trees to Fruit trees is a Natural advance to houses, which must next follow, this is not all. the distress of the soldiers in the article of wood will I fear have an unhappy influence upon their enlisting again.
in short sir, if I did not apprehend every evil that Can result from the want of these two Capitol articles wood especialy I shoud not be So importunate.
my anxiety on this head must plead my excuse at the same time I assure you that with great respect & esteem I am Sir Your most Obt St

G.W.


Thursday evening.

